Exhibit 10.5

FEI COMPANY

STAND-ALONE RESTRICTED STOCK UNIT AGREEMENT

I.              NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Name:                    Don Kania

Address:

As an inducement material to your decision to accept employment with the
Company, you have been granted an award of Restricted Stock Units, subject to
the terms and conditions of this Agreement, as follows:

Date of Grant:

 

_______________________________, 2006

 

 

 

Number of Restricted Stock Units:

 

50,000

 

 

 

Vesting Schedule:

 

Subject to the accelerated vesting provisions set forth in the Executive
Severance Agreement between Executive and the Company effective
________________, 2006 (the “Severance Agreement”), the Restricted Stock Units
will vest in accordance with the following schedule: 100% of the Restricted
Stock Units will vest on the first anniversary of the Grant Date, subject to the
Executive continuing to be a Service Provider through such vesting date.

 

II.            TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS


1.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


(A)           “AGREEMENT” MEANS THIS RESTRICTED STOCK UNIT AGREEMENT BETWEEN THE
COMPANY AND EXECUTIVE EVIDENCING THE TERMS AND CONDITIONS OF THIS AWARD OF
RESTRICTED STOCK UNITS.


(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY OR ANY
COMMITTEE OF THE BOARD THAT HAS BEEN DESIGNATED BY THE BOARD TO ADMINISTER THIS
AGREEMENT.


(C)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(D)           “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


(E)           “COMPANY” MEANS FEI COMPANY, AN OREGON CORPORATION.


(F)            “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, ENGAGED BY
THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES TO SUCH ENTITY.


(G)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


--------------------------------------------------------------------------------





(H)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY.  NEITHER SERVICE AS A
DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY SHALL BE SUFFICIENT TO
CONSTITUTE “EMPLOYMENT” BY THE COMPANY.  AN EMPLOYEE WILL NOT CEASE TO BE SUCH
IN THE CASE OF TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE
COMPANY, ITS PARENT, ANY SUBSIDIARY, OR ANY SUCCESSOR.


(I)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(J)            “EXECUTIVE” MEANS THE PERSON NAMED IN THE NOTICE OF GRANT.


(K)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:


(I)    IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET
OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE
SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES
WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DAY OF DETERMINATION,
AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE BOARD DEEMS
RELIABLE;


(II)   IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE SHALL BE THE MEAN
BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE DAY OF
DETERMINATION; OR


(III)  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD.


(L)            “NOTICE OF GRANT” MEANS A WRITTEN NOTICE, IN PART I OF THIS
AGREEMENT, EVIDENCING CERTAIN TERMS AND CONDITIONS OF THIS AWARD OF RESTRICTED
STOCK UNITS.  THE NOTICE OF GRANT IS PART OF THIS AGREEMENT.


(M)          “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(N)           “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(O)           “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


(P)           “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 11 OF THIS AGREEMENT.


(Q)           “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”, WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.

2.             Grant.  The Company hereby grants to the Executive 50,000
Restricted Stock Units, subject to all of the terms and conditions set forth
herein.

3.             Company’s Obligation to Pay.  Each Restricted Stock Unit has a
value equal to the Fair Market Value of a share of Common Stock (“Share”) on the
date that the Restricted Stock Unit is granted.  Unless and until the Restricted
Stock Units have vested in the manner set forth in paragraphs 4, 5 or 6, the
Executive will have no right to payment of such Restricted Stock Units.  Prior
to actual payment of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation.  Payment of any vested Restricted
Stock Units shall be made in whole Shares only.

4.             Vesting Schedule/Period of Restriction.  Except as provided in
paragraphs 5 and 6, the Restricted Stock Units awarded by this Agreement shall
vest in accordance with the vesting provisions set forth on the first page of
this Agreement, subject to the Executive continuing to be a Service Provider
through each applicable vesting date.


--------------------------------------------------------------------------------




5.             Modifications to Vesting Schedule.

(a)           Vesting upon Leave of Absence.  Notwithstanding anything in
paragraph 4 to the contrary, and except as extended by the Board or as required
by applicable law, vesting of the Restricted Stock Units shall be suspended
during any unpaid leave of absence, other than military leave, of more than
ninety (90) days.  The vesting schedule shown in the Notice of Grant will be
delayed for the number of days that the unpaid leave of absence extends beyond
ninety (90) days.  The suspension of vesting will commence on the ninety-first
(91st) day of the leave and will end on the date the Executive returns to work
on a regular schedule as determined by the Company.  No vesting credit will be
awarded for the time vesting has been suspended during such leave of absence.

(b)           Death of Executive. In the event of the Executive’s death, one
hundred percent (100%) of the Restricted Stock Units subject to this Restricted
Stock Unit award shall vest on the date of the Executive’s death.  In the event
that any applicable law limits the Company’s ability to accelerate the vesting
of this award of Restricted Stock Units, this paragraph 5(b) shall be limited to
the extent required to comply with applicable law.

6.             Board Discretion.  The Board, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time.  If so accelerated, such Restricted Stock
Units will be considered as having vested as of the date specified by the
Board.  If the Board, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Restricted Stock Units, the
payment of such accelerated Restricted Stock Units nevertheless shall be made at
the same time or times as if such Restricted Stock Units had vested in
accordance with the vesting schedule set forth on the first page of this
Agreement (whether or not the Executive remains a Service Provider as of such
date(s)).

7.             Changes in Capital Structure.

(a)           Stock Splits; Stock Dividends.  If the outstanding Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification appropriate adjustment shall be made by the
Board of Directors in the number and kind of shares subject to the Restricted
Stock Units.  The Board of Directors shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Board of Directors.  Any such
adjustments made by the Board of Directors shall be conclusive.

(b)           Mergers, Reorganizations, Etc.  In the event of a merger,
consolidation or plan of exchange to which the Company is a party or a sale of
all or substantially all of the Company’s assets (each, a “Transaction”), the
Board of Directors shall, in its sole discretion and to the extent possible
under the structure of the Transaction, select one of the following alternatives
for treating this award of Restricted Stock Units:

(i)            This award shall remain in effect in accordance with its terms.

(ii)           This award shall be assumed or substituted by the surviving
corporation or its parent with an award with substantially the same terms as
this award.  The amount and type of securities subject thereto shall be
determined by the Board of Directors of the Company, taking into account the
relative values of the companies involved in the Transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be
issued to holders of shares of the Company.

(iii)          If this award is not continued in accordance with paragraph
7(b)(i) or assumed or substituted in accordance with paragraph 7(b)(ii), this
award shall be accelerated and cancelled after payment to the Executive in
Shares of an amount equal to the Restricted Stock Units subject to this award at
the time of the Transaction.

8.             Payment after Vesting.  Any Restricted Stock Units that vest in
accordance with paragraphs 4 or 5 will be paid to the Executive (or in the event
of the Executive’s death, to his or her estate) as soon as practicable following
the date of vesting, subject to paragraph 11. Any Restricted Stock Units that
vest in accordance with paragraph 6 will be paid to the Executive (or in the
event of the Executive’s death, to his or her estate) in accordance with the
provisions of


--------------------------------------------------------------------------------




such paragraph, subject to paragraph 11.  Notwithstanding the foregoing, to the
extent required by Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), any Restricted Stock Units that vest in accordance with the terms
of the Severance Agreement will be paid to the Executive (or in the event of the
Executive’s death, to his or her estate) no earlier than six (6) months and one
(1) day following the date the Executive ceases to be a Service Provider,
subject to paragraph 11.  For each Restricted Stock Unit that vests, the
Executive will receive one Share.

9.             Forfeiture.  Notwithstanding any contrary provision of this
Agreement, the balance of the Restricted Stock Units that have not vested
pursuant to paragraphs 4, 5 and 6 at the time of the Executive’s termination of
service for any or no reason will be forfeited and automatically transferred to
and reacquired by the Company at no cost to the Company.

10.           Death of Executive.  Any distribution or delivery to be made to
the Executive under this Agreement will, if the Executive is then deceased, be
made to the administrator or executor of the Executive’s estate.  Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

11.           Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to the
Executive, unless and until satisfactory arrangements (as determined by the
Company) will have been made by the Executive with respect to the payment of
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes which the Company determines must be withheld with
respect to such Shares.  The Company, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit the Executive to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following (without limitation): (a) paying cash, (b) payroll withholding,
(c) delivering to the Company already vested and owned Shares having a fair
market value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Executive through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld.  If the
Executive fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest pursuant to this Agreement and such Executive is
not an “executive officer” of the Company (within the meaning of Section 402 of
the Sarbanes Oxley Act of 2002), the Executive will have 30 business days to
cure such failure.  If such failure is not cured within this 30-day period or,
in the case of an “executive officer” of the Company, the Executive has failed
to make satisfactory arrangements at the time the applicable Shares otherwise
are scheduled to vest, the Executive hereby expressly consents to the Company
retaining, to the maximum extent permitted by law and without notice, from
salary or other amounts payable to the Executive cash having a sufficient value
to satisfy any tax withholding obligations.  To the extent such cash is
insufficient to satisfy the Company’s tax withholding obligations, the Executive
will permanently forfeit the Restricted Stock Units, or a portion thereof, and
such Restricted Stock Units will be returned to the Company at no cost to the
Company.

12.           Rights as Stockholder.  Neither the Executive nor any person
claiming under or through the Executive will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Executive
(including through electronic delivery to a brokerage account).  After such
issuance, recordation and delivery, the Executive will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

13.           No Effect on Employment.  Subject to any employment contract with
the Executive, the terms of such employment will be determined from time to time
by the Company, or the Parent or Subsidiary employing the Executive, as the case
may be, and the Company, or the Parent or Subsidiary employing the Executive, as
the case may be, will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment of the Executive at any time for
any reason whatsoever, with or without good cause.  The transactions
contemplated hereunder and the vesting schedule set forth on the first page of
this Agreement do not constitute an express or implied promise of continued
employment for any period of time.


--------------------------------------------------------------------------------




14.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of General
Counsel, FEI Company, 5350 NE Dawson Creek Drive, Hillsboro, Oregon 97124, or at
such other address as the Company may hereafter designate in writing.

15.           Grant is Not Transferable.  Except to the limited extent provided
in this Agreement, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until the Executive has been issued Shares in payment of the Restricted Stock
Units.  Upon any attempt to sell, pledge, assign, hypothecate, transfer or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

16.           Restrictions on Sale of Securities.  The Shares issued as payment
for vested Restricted Stock Units under this Agreement will be registered under
U.S. federal securities laws and will be freely tradable upon receipt.  However,
an Executive’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

17.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

18.           Additional Conditions to Issuance of Certificates for Shares.  The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions:  (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Board shall, in its absolute discretion,
deem necessary or advisable; (c) the obtaining of any approval or other
clearance from any U.S. state or federal governmental agency, which the Board
shall, in its absolute discretion, determine to be necessary or advisable; and
(d) the lapse of such reasonable period of time following the date of vesting of
the Restricted Stock Units as the Board may establish from time to time for
reasons of administrative convenience.

19.           Board Authority.  The Board will have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation and
application of this Agreement as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested).  All actions taken and
all interpretations and determinations made by the Board in good faith will be
final and binding upon the Executive, the Company and all other interested
persons.  No member of the Board will be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement.

20.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

21.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

22.           Modifications to the Agreement.  This Agreement, together with the
Severance Agreement, constitute the entire understanding of the parties on the
subjects covered.  The Executive expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Agreement
can be made only in an express written contract executed by a duly authorized
officer of the Company.  Notwithstanding anything to the contrary in this
Agreement, the Board reserves the right to revise this Agreement to the extent
required, in its sole discretion and without the consent of the Executive, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.


--------------------------------------------------------------------------------




23.           Notice of Governing Law.  This award of Restricted Stock Units
shall be governed by, and construed in accordance with, the laws of the State of
Oregon, without regard to principles of conflict of laws.

By the Executive’s signature and the signature of the Company’s representative
below, the Executive and the Company agree that this Option is granted under and
governed by the terms and conditions of this Agreement.  The Executive has
reviewed this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement.  The Executive hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board made in good
faith upon any questions relating to this Agreement.  The Executive further
agrees to notify the Company upon any change in the residence address indicated
below.

EXECUTIVE

 

FEI COMPANY

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

 


--------------------------------------------------------------------------------